Citation Nr: 0731694	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-16 958	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION


The veteran served on active duty from September 1945 to 
November 1967.  He died in May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision of the RO 
in Houston, Texas, which, in pertinent part, denied service 
connection for heart disease, a low back disability and 
bilateral hearing loss.  

The veteran requested a videoconference hearing before a 
Member of the Board.  The veteran failed to report for his 
scheduled hearing in November 2005.  The request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded this case in June 2006.  It returns now 
for appellate consideration.


VACATUR

On August 22, 2007, the Board issued a decision on the 
veteran's appeal, denying the claims for service connection 
for heart disease and a low back disability and remanding the 
bilateral hearing loss claim.  

Unfortunately, the veteran died during the pendency of the 
appeal, but the Board did not learn of his death until August 
31, 2007, less than two weeks after the decision of the Board 
on August 22, 2007.  Because of the death of the veteran, the 
Board did not have jurisdiction to adjudicate the claims. 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

Under the authority of 38 C.F.R.§ 20.904, the Board on its 
own motion vacates in its entirety the Board decision entered 
on August 22, 2007


ORDER

The Board's August 22, 2007 decision in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




